Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 26-32 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a plurality of columns of radiating elements; and an RF generator electrically coupled to the RF signal routing, said RF generator comprising a first power-amplifying linear superposition circuit configured to generate at least two amplitude-weighted and phase-weighted RF transmission signals that are combined to thereby drive the first port with a first RF signal that encodes the at least two amplitude-weighted and phase-weighted RF transmission signals; and wherein the first power-amplifying linear superposition circuit is configured to generate the at least two amplitude-weighted and phase-weighted RF transmission signals by: (i) splitting an RF transmission signal into at least first and second power-reduced versions thereof, and then (ii) independently phase shifting the first power-reduced version and the second power-reduced version, and then (iii) combining the first and second power-reduced versions.
Regarding independent claim 26, patentability exists, at least in part, with the claimed features of a plurality of columns of radiating elements; and a radio-frequency (RF) generator electrically coupled by RF signal routing to the plurality of columns of 

Claims 2-13 depend from claim 1, claims 27-32 depend from claim 26 and are included in the allowable subject matter.
Shapira et al. (US 2006/0068848), Shoki et al. (US5936577), Shapira et al. (US 2003/0162566) and Jonsson et al.  (US 2015/0372397) are all cited as teaching some elements of the claimed invention including a base station antenna comprising a plurality of columns of radiating elements, a plurality of power amplifiers, a plurality of phase shifters, a plurality of duplexers, as well as, an RF generator therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845